Exhibit 10.1

 
 

--------------------------------------------------------------------------------



 


MEMBERSHIP INTEREST PURCHASE AGREEMENT
 


Among
 
BIMINI CAPITAL MANAGEMENT, INC.,
 
ORCHID ISLAND TRS, LLC
 
and
 
CITIGROUP GLOBAL MARKETS REALTY CORP.
 
Dated as of May 27, 2008
 


 


 




 



 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
 
 
 
 
ARTICLE I
DEFINITIONS
1
Section 1.1.
   Definitions
1
Section 1.2.
   Other Defined Terms; Interpretation
3
ARTICLE II
PURCHASE AND SALE OF MEMBERSHIP INTERESTS
4
Section 2.1.
   Purchase and Sale
4
Section 2.2.
   Purchase Price
4
Section 2.3.
   Closing
4
Section 2.4.
   Expiration of Option
5
Section 2.5.
   Cancellation of Rights
5
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
5
Section 3.1.
   Organization and Qualification
6
Section 3.2.
   Authority; Binding Effect of Agreement
6
Section 3.3.
   No Conflicts
6
Section 3.4.
   Consents and Approvals
6
Section 3.5.
   Ownership of Purchased Membership Interests
6
Section 3.6.
   Non-Foreign Status
7
Section 3.7.
   No Other Representations
7
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER AND THE COMPANY
7
Section 4.1.
   Organization and Qualification
7
Section 4.2.
   Authority; Binding Effect of Agreement
7
Section 4.3.
   No Conflicts
7
Section 4.4.
   Consents and Approvals
8
Section 4.5.
   Financial Statements
8
Section 4.6.
   Ownership of Company Membership Interests
8
Section 4.7.
   Operating Agreement
8
Section 4.8.
   Restricted Securities
9
Section 4.9.
   Subscriber Bears Economic Risk
9
Section 4.10.
   Acquisition For Own Account
9
Section 4.11.
   Accredited Investor
9
Section 4.12.
   Information
9
Section 4.13.
   No Public Market
9
Section 4.14.
   Legends
9
Section 4.15.
   No Other Representations
10
ARTICLE V
COVENANTS AND OTHER AGREEMENTS
10
Section 5.1.
   Transfer Taxes
10
Section 5.2.
   Public Announcements
10
Section 5.3.
   Further Assurances; Post-Closing Cooperation
10
Section 5.4.
   Financial Statements for 2008
10
Section 5.5.
   Transfer Approved
10
Section 5.6.
   Withdrawal as a Member of the Company
10
ARTICLE VI
CONDITIONS TO OBLIGATIONS OF PARTIES
11
Section 6.1.
   Conditions Precedent to Each Party’s Obligations at the Closing
11
Section 6.2.
   Conditions Precedent to the Obligations of Seller at Closing
11
Section 6.3.
   Conditions to the Obligations of Purchaser at Closing
12
ARTICLE VII
DISPUTE RESOLUTION
12
Section 7.1.
   Survival of Representations and Warranties
12
Section 7.2.
   Damages.
13
ARTICLE VIII
MISCELLANEOUS
13
Section 8.1.
   Notices
13
Section 8.2.
   Entire Agreement
14
Section 8.3.
   Expenses
14
Section 8.4.
   Waiver
14
Section 8.5.
   Amendment
14
Section 8.6.
   No Third-Party Beneficiary
14
Section 8.7.
   Assignment; Binding Effect
14
Section 8.8.
   Consent To Jurisdiction And Service Of Process
15
Section 8.9.
   Invalid Provisions
15
Section 8.10.
   Governing Law
15
Section 8.11.
   Counterparts
15
Section 8.12.
   Interpretation
15



 
 

--------------------------------------------------------------------------------

 


 
MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
MEMBERSHIP INTEREST PURCHASE AGREEMENT, dated as of May 27, 2008, by and among
CITIGROUP GLOBAL MARKETS REALTY CORP., a New York corporation (“Seller”), BIMINI
CAPITAL MANAGEMENT, INC., a Maryland corporation (“Purchaser”), and ORCHID
ISLAND TRS, LLC, a Delaware limited liability company (the “Company”).
 
BACKGROUND
 
WHEREAS, pursuant to a Membership Interest Purchase, Option and Investor Rights
Agreement, dated as of December 21, 2006, by and among Seller, Purchaser and the
Company (the “Initial Purchase Agreement”), Seller purchased a non-voting Class
B membership interest in the Company constituting 7.5% of the issued and
outstanding limited liability company interests of the Company (the “Purchased
Membership Interests”) from Purchaser; and
 
WHEREAS, Seller now wishes to sell and dispose of, and Purchaser wishes to
purchase, the Purchased Membership Interests on the terms and subject to the
conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained and other valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:
 
ARTICLE I
 


 
DEFINITIONS
 
Section 1.1. Definitions.
 
(a) As used in this Agreement, the following terms shall have the following
meanings:
 
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls or is controlled by
or is under common control with the Person specified.  The term “control”
(including the terms “controlling,” “controlled by” and “under common control
with”) means possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
 
“Agreement” means this Membership Interest Purchase Agreement together with the
Exhibits attached hereto.
 
“Business Day” means any day other than a Saturday, Sunday or any day on which
banks located in New York City, New York are authorized or required to be closed
for the conduct of regular banking business.
 
“Closing” means the closing of the sale and purchase of the Purchased Membership
Interests as contemplated by this Agreement.
 
“Company Membership Interests” means the issued and outstanding limited
liability company interests in the Company regardless of class or series.
 
“Encumbrances” means any and all liens, encumbrances, charges, security
interests, mortgages, pledges, options, title defects, or other adverse claims
or restrictions on title of any nature whatsoever and, when used with respect to
the Purchased Membership Interests, shall include without limitation, any rights
of first refusal or first offer, proxies, voting trusts or agreements.
 
“GAAP” means United States generally accepted accounting principles as in effect
on the date of this Agreement.
 
“Governmental Authority” means any international, supranational, national,
provincial, regional, federal, state, municipal or local government, any
instrumentality, subdivision, court, administrative or regulatory agency or
commission or other authority thereof, or any quasi-governmental or private body
exercising any regulatory, taxing, importing or other governmental or
quasi-governmental authority.
 
“Losses” means any and all damages, fines, fees, penalties, deficiencies,
liabilities, claims, losses (excluding loss of value), demands, judgments,
settlements, actions, obligations and costs and expenses (including interest,
court costs and the reasonable fees and costs of attorneys, accountants and
other experts).
 
“Material Adverse Effect” or “Material Adverse Change” means any effect or
change that would be materially adverse to the business of the Company, taken as
a whole, or to the ability of any party to consummate timely the transactions
contemplated hereby; provided that none of the following shall be deemed to
constitute, and none of the following shall be taken into account in determining
whether there has been, a Material Adverse Effect or Material Adverse
Change:  any adverse change, event, development, or effect arising from or
relating to (1) national or international political or social conditions,
including the engagement by the United States in hostilities, whether or not
pursuant to the declaration of a national emergency or war, or the occurrence of
any military or terrorist attack upon the U.S., or any of its territories,
possessions, or diplomatic or consular offices or upon any military
installation, equipment or personnel of the U.S., (2) changes in U.S. generally
accepted accounting principles, (3) changes in laws, rules, regulations, orders,
or other binding directives issued by any Governmental Authority, (4) the taking
of any action contemplated by this Agreement and the other agreements
contemplated hereby, or (5) the announcement or consummation of the transactions
contemplated by this Agreement.
 
“Operating Agreement” means the Seventh Amended and Restated Limited Liability
Company Agreement of the Company dated as of July 20, 2007, attached hereto as
Exhibit A.
 
“Ordinary Course of Business” means the ordinary course of business consistent
with past practice (including with respect to quantity and frequency).
 
“Person” means any natural person, corporation, general partnership, limited
partnership, limited or unlimited liability company, proprietorship, joint
venture, other business organization, trust, business trust, union, association,
Governmental Authority or other entity.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder.
 
“Subsidiary” means, with respect to any Person, any other Person (i) of which
the first Person owns directly or indirectly 50% or more of the outstanding
voting stock or other equity interest in the other Person; (ii) of which the
first Person or any other Subsidiary of the first Person is a general partner or
(iii) of which securities or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other persons performing
similar functions with respect to the other Person are at the time owned by the
first Person and/or one or more of the first Person’s Subsidiaries.
 
“Tax” or “Taxes” means (a) any and all U.S. federal, state, local, or foreign
income, gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, capital
stock, franchise, profits, withholding, social security (or similar, including
the Federal Insurance Contributions Act), unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated, or other tax of any kind or any charge
of any kind in the nature of (or similar to) taxes whatsoever, including any
interest, penalty, or addition thereto, whether disputed or not and (b) any
liability for the payment of any amounts of the type described in clause (a) of
this definition as a result of being a member of an affiliated, consolidated,
combined or unitary group for any period, as a result of any tax sharing or tax
allocation agreement, arrangement or understanding, or as a result of being
liable for another person’s taxes as a transferee or successor, by contract or
otherwise.
 
Section 1.2. Other Defined Terms; Interpretation.
 
(a) Other terms defined are in the other parts of this Agreement indicated
below:
 
“Amended and Restated Guaranty”
6.2(c)
“Closing Date”
2.3
“Company”
Preamble
“Financial Projections”
4.5(b)
“Financial Statements”
4.5(a)
“Initial Purchase Agreement”
Recitals
“Parent Guaranty”
6.2(c)
“Purchase Price”
2.2
“Purchased Membership Interests”
Recitals
“Purchaser”
Preamble
“Repurchase Agreement”
6.2(c)
“Seller”
Preamble



 
(b) For the purposes of this Agreement, except to the extent that the context
otherwise requires:
                (i) when a reference is made in this Agreement to an Article,
Section or Exhibit, such reference is to an Article or Section of, or an Exhibit
to, this Agreement unless otherwise indicated;
 
                (ii) the table of contents and headings for this Agreement are
for reference purposes only and do not affect in any way the meaning or
interpretation of this Agreement;
 
                (iii) whenever the words “include,” “includes” or “including”
(or similar terms) are used in this Agreement, they are deemed to be followed by
the words “without limitation”;
 
                (iv) the words “hereof,” “herein” and “hereunder” and words of
similar import, when used in this Agreement, refer to this Agreement as a whole
and not to any particular provision of this Agreement;
 
                (v) all terms defined in this Agreement have their defined
meanings when used in any certificate or other document made or delivered
pursuant hereto, unless otherwise defined therein;
 
                (vi) the definitions contained in this Agreement are applicable
to the singular as well as the plural forms of such terms;
 
                (vii) if any action is to be taken by any party hereto pursuant
to this Agreement on a day that is not a Business Day, such action shall be
taken on the next Business Day following such day;
 
                (viii) references to a Person are also to its heirs, personal
representatives, permitted successors and assigns;
 
                (ix) the use of “or” is not intended to be exclusive unless
expressly indicated otherwise;
 
                (x) “contract” includes any note, bond, mortgage, indenture,
deed of trust, loan, credit agreement, franchise concession, contract,
agreement, permit, license, lease, purchase order, sales order, arrangement or
other commitment, obligation or understanding, whether written or oral;
 
                (xi) “assets” shall include “rights,” including rights under
contracts; and
 
                (xii) “reasonable efforts” or similar terms shall not require
the waiver of any rights under this Agreement.
 
ARTICLE II
 


 
PURCHASE AND SALE OF MEMBERSHIP INTERESTS
 
Section 2.1. Purchase and Sale.  At the Closing, upon the terms and subject to
the conditions of this Agreement, Seller shall sell, transfer, assign, convey
and deliver to Purchaser, and Purchaser shall purchase from Seller, the
Purchased Membership Interests, free and clear of all Encumbrances (other than
Encumbrances created by Purchaser or arising under this Agreement, the Initial
Purchase Agreement, the Operating Agreement, the Securities Act or any
applicable state law).
 
Section 2.2. Purchase Price.  The purchase price (the “Purchase Price”) to be
paid to Seller by Purchaser for the Purchased Membership Interests at the
Closing shall be US $50,000, to be paid in immediately available funds.
 
Section 2.3. Closing.  The Closing shall be held at the offices of Thacher
Proffitt & Wood LLP, Two World Financial Center, New York, New York 10281, at
any time after the satisfaction or waiver of all of the conditions (other than
those conditions that by their nature are to be satisfied by actions taken at
Closing, but subject to the fulfillment or waiver of those conditions) set forth
in ARTICLE VI, but no later than on May 27, 2008 (the “Closing Date”).
 
Section 2.4. Expiration of Option.  Seller acknowledges that the right to
purchase Company Membership Interests from Purchaser constituting 7.49% of all
of the Company Membership Interests then outstanding, which right Purchaser
granted to Seller pursuant to the Initial Purchase Agreement, has expired and is
of no further effect.
 
Section 2.5. Cancellation of Rights.  Each of Seller, Purchaser and the Company
agrees that each of their respective rights pursuant to Sections 2.6, 2.7, 2.8
and 2.9 of the Initial Purchase Agreement shall be terminated and of no further
effect as of the Closing Date.
 
ARTICLE III
 

 
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller hereby makes the representations and warranties to Purchaser set forth in
this Article III.  For purposes of this Article III, the term “knowledge,” when
used below with respect to Seller, shall mean the actual knowledge of Seller’s
executive officers and directors, as the case may be.
 
Section 3.1. Organization and Qualification.  Seller is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of New York and has all requisite corporate power and authority to own, license,
use, lease and operate its assets and properties and to carry on its business as
it is now being conducted.
 
Section 3.2. Authority; Binding Effect of Agreement.  Seller has all requisite
corporate power and authority to execute and deliver this Agreement and to
perform its obligations and consummate the transactions contemplated by this
Agreement.  This Agreement has been duly executed and delivered by Seller and,
assuming the due authorization, execution and delivery of this Agreement by
Purchaser and the Company, constitutes a valid and legally binding obligation of
Seller, enforceable against Seller in accordance with its terms (subject to
bankruptcy, insolvency, reorganization, moratorium and other similar laws
affecting creditors’ rights generally and to general principles of equity,
regardless of whether enforcement is sought in a proceeding in equity or at
law).
 
Section 3.3. No Conflicts.  The execution and delivery by Seller of this
Agreement and the performance of the transactions contemplated by this Agreement
do not and will not (i) conflict with or result in a violation of any provision
of the organizational documents of Seller, (ii) to the knowledge of
Seller,  result in a violation or breach of or constitute a default (or an event
which, with or without notice or lapse of time or both, would constitute a
default) under, or result in the termination, modification or cancellation of,
or the loss of a benefit under or accelerate the performance required by, or
result in a right of termination, modification, cancellation or acceleration
under the terms, conditions or provisions of any contract or other instrument of
any kind to which Seller is now a party or by which any of its assets or
properties may be bound or affected, or (iii) violate any order, writ,
injunction, decree, statute, treaty, rule or regulation applicable to Seller,
except with respect to clauses (ii) and (iii) for such violations, breaches and
defaults as would not individually or in the aggregate reasonably be expected to
result in a Material Adverse Effect or for which Seller has obtained a valid
waiver; provided, however, that any such violation, breach or default shall be
deemed to be a Material Adverse Effect in the event that such violation, breach
or default entitles any person to take an action to invalidate the transactions
contemplated by this Agreement.
 
Section 3.4. Consents and Approvals.  No declaration, filing or registration
with, or notice to, or authorization, consent, order or approval of, any
Governmental Authority is required to be obtained or made in connection with or
as a result of the execution and delivery of this Agreement by Seller or the
performance by Seller of the transactions contemplated by this Agreement, except
for such consents, approvals, orders, authorizations, registrations,
declarations and filings as are required to be made under the U.S. federal
securities laws and, for those, the failure of which to obtain would not
individually or in the aggregate reasonably be expected to result in a Material
Adverse Effect; provided, however, that any such failure to obtain any required
authorization, consent, order, or approval of any Governmental Authority with
respect to the transactions contemplated hereby which failure would entitle such
Governmental Authority to take any action seeking to invalidate such
transactions shall be deemed to be a Material Adverse Effect.
 
Section 3.5. Ownership of Purchased Membership Interests.  Seller is the lawful
record and beneficial owner of the Purchased Membership Interests and owns such
Purchased Membership Interests free and clear of all Encumbrances whatsoever,
except for any Encumbrances created by this Agreement, the Initial Purchase
Agreement, the Operating Agreement, Purchaser, the Company and restrictions on
transfer under federal and state securities laws.  Upon the assignment of the
Purchased Membership Interests by Seller to Purchaser in the manner contemplated
under ARTICLE II, and the payment by Purchaser of the Purchase Price to Seller,
Purchaser will acquire the beneficial and legal title to the Purchased
Membership Interests, free and clear of all Encumbrances, except for any
Encumbrances created by this Agreement, the Initial Purchase Agreement, the
Operating Agreement, Purchaser, the Company or restrictions on transfer under
federal and state securities laws.
 
Section 3.6. Non-Foreign Status.  Seller is not a foreign person as such term is
used in U.S. Treasury Regulation Section 1.1445-2.
 
Section 3.7. No Other Representations.  Except as expressly provided above, or
elsewhere in this Agreement, Seller does not make to Purchaser, and Seller
hereby expressly disclaims, any representation or warranty of any kind or
nature, written or oral, statutory, express or implied, including, without
limitation, with respect to the Purchased Membership Interests.
 
ARTICLE IV
 


 
REPRESENTATIONS AND WARRANTIES OF PURCHASER AND THE COMPANY
 
Purchaser and the Company hereby jointly and severally represent and warrant to
Seller that:
 
Section 4.1. Organization and Qualification.  Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Maryland and the Company is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware.  Each of
Purchaser and the Company have all requisite corporate power and authority to
own, license, use or lease and operate their respective assets and properties
and to carry on their respective businesses as they are now conducted, except
where the failure to have such power and authority would not individually or in
the aggregate reasonably be expected to result in a Material Adverse Effect.
 
Section 4.2. Authority; Binding Effect of Agreement.  Each of Purchaser and the
Company have all requisite corporate power and authority to execute and deliver
this Agreement and to perform their respective obligations and consummate the
transactions contemplated by this Agreement.  The execution and delivery of this
Agreement and the performance of the transactions contemplated hereby have been
duly authorized and no other corporate proceedings on the part of Purchaser or
the Company are necessary to authorize the execution and delivery of this
Agreement and the performance by Purchaser and the Company of the transactions
contemplated hereby.  This Agreement has been duly executed and delivered by
Purchaser and the Company and, assuming the due authorization, execution and
delivery of this Agreement by the Seller, constitutes valid and binding
obligations of Purchaser and the Company enforceable against Purchaser and the
Company in accordance with its terms (subject to bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting creditors’ rights
generally and to general principles of equity, regardless of whether enforcement
is sought in a proceeding in equity or at law).
 
Section 4.3. No Conflicts. Except for those provisions of the Operating
Agreement which may be triggered by the transfer of the Purchased Membership
Interests to Purchaser (which transfer does not, however, cause an actual
violation, breach or default under the Operating Agreement), the execution and
delivery by Purchaser and the Company of this Agreement and the performance of
the transactions contemplated hereby do not and will not (i) conflict with or
result in a breach of any provisions of the certificate of incorporation and
bylaws of Purchaser or Operating Agreement of the Company, (ii) result in a
violation or breach of or constitute a default (or an event which, with or
without notice or lapse of time or both, would constitute a default) under, or
result in the termination of, or the loss of a benefit under or accelerate the
performance required by, or result in a right of termination, modification,
cancellation or acceleration under the terms, conditions or provisions of any
contract or other instrument of any kind to which Purchaser or the Company is
now a party or by which Purchaser or the Company or any of its properties or
assets may be bound or affected, or (iii) violate any order, writ, injunction,
decree, statute, treaty, rule or regulation applicable to Purchaser or the
Company, except with respect to clauses (ii) and (iii) for such violations,
breaches and defaults as would not individually or in the aggregate reasonably
be expected to result in a Material Adverse Effect or for which the Purchaser or
Company, as the case may be, has obtained a valid waiver; provided, however,
that any such violation, breach or default shall be deemed to be a Material
Adverse Effect in the event that such violation, breach or default entitles any
person to take an action to invalidate the transactions contemplated by this
Agreement.
 
Section 4.4. Consents and Approvals. No declaration, filing or registration
with, or notice to, or authorization, consent, order or approval of, any
Governmental Authority is required to be obtained or made in connection with or
as a result of the execution and delivery of this Agreement by Purchaser or the
Company or the performance by Purchaser or the Company of the transactions
contemplated by this Agreement, except for such consents, approvals, orders,
authorizations, registrations, declarations and filings as are required to be
made under the U.S. federal securities laws and, for those, the failure of which
to obtain would not individually or in the aggregate reasonably be expected to
result in a Material Adverse Effect; provided, however, that any such failure to
obtain any required authorization, consent, order, or approval of any
Governmental Authority with respect to the transactions contemplated hereby
which failure would entitle such Governmental Authority to take any action
seeking to invalidate such transactions shall be deemed to be a Material Adverse
Effect.
 
Section 4.5. Financial Statements
 
(a) The Company has made available to Seller its unaudited consolidated balance
sheet and statements of operations, stockholders’ equity, and cash flows as of
and for the fiscal year ended December 31, 2007 and its unaudited consolidated
balance sheet and statements of operations, stockholders’ equity, and cash flows
as of and for the three months ended March 31, 2008 (collectively, the
“Financial Statements”).  Except for normal year-end adjustments, the lack of
intercompany eliminations, footnotes and other presentation items, the Financial
Statements have been prepared in accordance with GAAP on a consistent basis, and
present fairly, in all material respects, the consolidated financial condition
of the Company as of such date and the consolidated results of operations of the
Company for such period.
 
(b) On or about May 20, 2008, the Company made available to Seller its projected
unaudited consolidated balance sheet as of December 31, 2008, and its projected
unaudited statement of operations for the fiscal year ended December 31, 2008
(the "Financial Projections").  The Financial Projections were prepared by the
Company based on information available to the Company as of May 20, 2008, and on
the Company's management's good faith belief with respect to future events.  The
Financial Projections are subject to risks and uncertainties that could cause
actual performance or results to differ materially from those expressed in such
Financial Projections.  The Company does not make any representation or warranty
as to the likelihood that such Financial Projections will be achieved and hereby
expressly disclaims any such representation or warranty.
 
Section 4.6. Ownership of Company Membership Interests. Upon consummation of the
sale of the Purchased Membership Interests to the Purchaser and the transactions
contemplated pursuant to this Agreement, Purchaser will own 100% of the Company
Membership Interests.
 
Section 4.7.  Operating Agreement. Attached hereto as Exhibit A is the Operating
Agreement, which agreement is in full force and effect and is the only agreement
in effect with respect to the matters described therein.
 
Section 4.8. Restricted Securities.  Purchaser understands that the Purchased
Membership Interests have not been registered under the Securities Act or the
securities or blue sky laws of any State of the United States or any other
jurisdiction.  Purchaser also understands that the Purchased Membership
Interests are being offered and sold pursuant to an exemption from registration
contained in the Securities Act and any such State or other jurisdictions’
securities or blue sky laws based in part upon Purchaser’s and the Company’s
representations contained in this Agreement.
 
Section 4.9. Subscriber Bears Economic Risk.  Purchaser has such knowledge and
experience in financial and business matters so that it is capable of evaluating
the merits and risks of its investment in the Company and has the capacity to
protect its own interests.  Purchaser is able to bear the economic risk of this
investment indefinitely.
 
Section 4.10. Acquisition For Own Account.  Purchaser is acquiring the Purchased
Membership Interests for its own account for investment only, and not with a
view towards a distribution thereof in violation of the Securities Act;
provided, that this representation and warranty shall not limit Purchaser’s
right to sell the Purchased Membership Interests in compliance with applicable
securities laws and the Operating Agreement.
 
Section 4.11. Accredited Investor.  Purchaser is an accredited investor within
the meaning of Regulation D under the Securities Act.
 
Section 4.12. Information.
 
(a) Purchaser (i) has been provided with such information regarding the Company
and the Purchased Membership Interests that it believes necessary for purposes
of making an informed decision to enter into this Agreement and acquire the
Purchased Membership Interests, (ii) has received and carefully reviewed this
Agreement, (iii) has been afforded the opportunity to ask questions of and
receive answers from duly authorized officers or other representatives of Seller
concerning the terms and conditions of the acquisition, and (iv) has received
any additional information which Purchaser or its advisors or agents has
requested.
 
(b) Purchaser is familiar with and understands the terms of its acquisition of
the Purchased Membership Interests pursuant to this Agreement, including the
rights to which Purchaser is entitled under this Agreement and the Operating
Agreement.  In evaluating the suitability of an investment in the Company,
Purchaser has not relied upon any representation or other information  (whether
oral or written) from Seller, or any agent, employee or Affiliate of Seller
other than as set forth in this Agreement or resulting from Purchaser’s own
independent investigation.  Purchaser understands and acknowledges that nothing
in this Agreement or any other materials provided to Purchaser in connection
with the purchase of the Purchased Membership Interests constitutes investment,
tax or legal advice.  To the extent deemed necessary or advisable by Purchaser
in its sole discretion, Purchaser has retained, at its sole expense, and relied
upon appropriate professional advice regarding the investment, tax and legal
merits and consequences of this Agreement and its purchase of the Purchased
Membership Interests hereunder.
 
Section 4.13. No Public Market.  Purchaser understands that no public market now
exists for any of the Company Membership Interests, and that Seller has made no
assurances that a public market will ever exist for the Company Membership
Interests.
 
Section 4.14. Legends.  Purchaser understands that certificates representing the
Purchased Membership Interests will bear legends required under applicable
federal and state securities laws.
 
Section 4.15. No Other Representations.  Except as expressly provided above, or
elsewhere in this Agreement, neither Purchaser nor the Company makes to Seller,
and Purchaser and the Company hereby disclaim, any representation or warranty of
any kind or nature, written or oral, statutory, express or implied, including,
without limitation, with respect to Purchaser, the Company or any of their
respective Subsidiaries or any of their respective assets.
 
ARTICLE V
 


 
COVENANTS AND OTHER AGREEMENTS
 
Section 5.1. Transfer Taxes.  All transfer, registration, stamp, documentary,
sales, use and similar Taxes, any penalties, interest and additions to Tax, and
fees incurred in connection with the purchase of the Purchased Membership
Interests, shall be the responsibility of and be timely paid by Purchaser.
 
Section 5.2. Public Announcements.  Any press release with respect to the
execution of this Agreement or the transactions contemplated hereby shall be a
joint press release mutually agreed to by Seller and Purchaser.  Neither Seller
nor Purchaser nor any of their respective Affiliates shall issue or cause the
dissemination of any press release or other public announcements or statements
with respect to this Agreement or the transactions contemplated hereby without
the consent of the other party, which consent will not be unreasonably withheld,
except as may be required by law or by any listing agreement with a national
securities exchange or trading market, in which case the disclosing party shall
provide the other party with a reasonable opportunity to review and comment on
any such release prior to its dissemination.
 
Section 5.3. Further Assurances; Post-Closing Cooperation.  From time to time
after the Closing, without additional consideration, each of the parties hereto
will (or, if appropriate, cause their Affiliates to) execute and deliver such
further instruments and take such other action as may reasonably be requested by
the other parties to make effective the transactions contemplated by this
Agreement, including any instruments reasonably requested by Purchaser or the
Company to transfer the collateral securing the Repurchase Agreement (as
hereinafter defined), including without limitation all of the certificates
representing residual interests and each of the promissory notes pledged
thereunder.  Further, if any party to this Agreement shall following the Closing
have in its possession any asset or right that under this Agreement should have
been delivered to the other, including payments made to such party following the
Closing, such party shall promptly deliver such asset or right to the other.
 
Section 5.4. Financial Statements for 2008.   The Company shall make available
to Seller, by no later than March 31, 2009, its unaudited consolidated balance
sheet and statements of operations, stockholders’ equity, and cash flows as of
and for the fiscal year ended December 31, 2008.  Except for normal year-end
adjustments, the lack of intercompany eliminations, footnotes and other
presentation items, such financial statements will be prepared in accordance
with GAAP on a consistent basis, and will present fairly, in all material
respects, the consolidated financial condition of the Company as of such date
and the consolidated results of operations of the Company for such period.
 
Section 5.5. Transfer Approved.  Purchaser and Seller, being the sole members of
the Company, hereby acknowledge and agree that Section 16 of the Operating
Agreement has been satisfied.
 
Section 5.6. Withdrawal as a Member of the Company.  Seller agrees that it shall
be deemed to have withdrawn as a member of the Company effective as of the time
of Closing and shall have no rights or obligations as a member under or pursuant
to the Operating Agreement commencing as of the time of Closing, other than the
right to indemnification and limitation of liability rights of a member set
forth in the Operating Agreement.
 
ARTICLE VI
 


 
CONDITIONS TO OBLIGATIONS OF PARTIES
 
Section 6.1. Conditions Precedent to Each Party’s Obligations at the
Closing.  The respective obligations of each party to effect the Closing are
subject to the fulfillment on or prior to the Closing Date of the following
conditions, which conditions may be waived, in whole or in part, at the option
of each party to the extent permitted by law:
 
(a) Consents and Approvals.  All necessary consents and approvals of any
Governmental Authority or any other Person required for the consummation of the
transactions contemplated by this Agreement shall have been obtained; and
 
(b) No Orders.  No statute, rule, regulation, order, decree or injunction shall
have been enacted, entered, promulgated or enforced by a Governmental Authority
that prohibits the consummation of the transactions contemplated by this
Agreement shall be in effect.
 
Section 6.2. Conditions Precedent to the Obligations of Seller at
Closing.  Seller’s obligation to complete the sale of the Purchased Membership
Interests at the Closing is subject to the fulfillment on or prior to the
Closing Date of the following conditions, which conditions may be waived, in
whole or in part, at the option of Seller to the extent permitted by law:
 
(a) Representations and Warranties Correct.  The representations and warranties
made by Purchaser and the Company in Article IV hereof shall be true and correct
in all material respects when made, and shall be true and correct in all
material respects on and as of the Closing Date, except those representations
and warranties of Purchaser and the Company that speak as of a certain date or
time, provided such representations and warranties shall have been true and
correct in all material respects as of such date;
 
(b) Covenants.  All covenants, agreements and conditions contained in this
Agreement to be performed by Purchaser and the Company on or prior to the
Closing Date shall have been performed or complied with in all material
respects;
 
(c) Repayment of Loan. All amounts due Seller under the Master Repurchase
Agreement and Supplemental Terms and Conditions thereto (together the
“Repurchase Agreement”), each dated as of November 3, 2005 by and between HS
Special Purpose, LLC and Citigroup Global Markets Realty Corp., as amended,
shall have been repaid and there shall be no outstanding obligations of any
nature owed by any party to Seller pursuant to the terms of the Repurchase
Agreement, the Parent Guaranty, dated as of December 21, 2006, by Purchaser in
favor of Seller (the “Parent Guaranty”), or the Amended and Restated Guaranty,
dated as of December 21, 2006, by the Company in favor of Seller (the “Amended
and Restated Guaranty”), and HS Special Purpose, LLC, the Purchaser and the
Company shall have executed a termination agreement with respect to the
Repurchase Agreement, the Parent Guaranty and the Amended and Restated Guaranty
in the form attached hereto as Exhibit B;
 
(d) Payment of Legal Fees. Purchaser shall have paid all legal fees and expenses
due to Thacher Proffitt & Wood llp in connection with the drafting and
negotiation of this Agreement and the consummation of the transactions
contemplated herein; and
 
(e) Closing Deliveries by Purchaser.  Purchaser shall have paid the Purchase
Price by wire transfer of immediately available funds to the account set forth
on Schedule 1 to this Agreement.
 
Section 6.3. Conditions to the Obligations of Purchaser at Closing.  Purchaser’s
obligation to complete the acquisition of the Purchased Membership Interests at
the Closing is subject to the fulfillment on or prior to the Closing Date of the
following conditions, which conditions may be waived, in whole or in part, at
the option of Purchaser to the extent permitted by law:
 
(a) Representations and Warranties Correct.  The representations and warranties
made by Seller in Article III hereof shall be true and correct in all material
respects when made, and shall be true and correct in all material respects on
and as of the Closing Date, except those representations and warranties of
Seller that speak as of a certain date or time, provided such representations
and warranties shall have been true and correct in all material respects as of
such date;
 
(b) Covenants.  All covenants, agreements and conditions contained in this
Agreement to be performed by Seller on or prior to the Closing Date shall have
been performed or complied with in all material respects.
 
(c) Purchased Membership Interests.  On the Closing Date, Seller shall have
delivered to Purchaser a certificate representing the Purchased Membership
Interests acquired from Seller pursuant to this Agreement together with such
instruments of transfer and assignment as Purchaser may reasonably request or,
in the event such certificate shall have been lost, stolen or destroyed, the
Seller shall make an affidavit of that fact, which affidavit shall include an
indemnification agreement against any claim that may be made against Purchaser
with respect to ownership of such certificate.
 
(d) Delivery of Collateral.  Assuming the condition set forth in Section 6.2(c)
above has been satisfied, the Seller shall deliver or cause to be delivered to
Purchaser or its designee all of the collateral securing the Repurchase
Agreement, including without limitation all of the certificates representing
residual interests and each of the promissory notes pledged thereunder.  In the
event any of the certificates, promissory notes or other documents with respect
to such collateral shall have been lost, stolen or destroyed, the Seller shall
make an affidavit of that fact, which affidavit shall include an indemnification
agreement against any claim that may be made against Purchaser with respect to
ownership of such certificate or certificates, promissory note or promissory
notes or other documents that have been lost, stolen or destroyed.
 
(e) Termination Agreement.  Seller shall have executed a termination agreement
with respect to the Repurchase Agreement, the Parent Guaranty and the Amended
and Restated Guaranty in the form attached hereto as Exhibit B.
 
(f) Payment Direction Letter.  Seller shall have executed a payment direction
letter with respect to the Repurchase Agreement in the form attached as Exhibit
C.
 
ARTICLE VII
 


 
DISPUTE RESOLUTION
 
Section 7.1. Survival of Representations and Warranties.
 
(a) The representations and warranties of Seller, Purchaser and the Company
contained in this Agreement will survive the Closing for a period of eighteen
months commencing on the Closing Date.  Except as otherwise expressly provided
in this Agreement, each covenant hereunder to be performed after the Closing
shall survive until fully performed.
 
(b) No party’s rights hereunder (including rights under this ARTICLE VII) shall
be affected by any investigation conducted by or any knowledge acquired (or
capable of being acquired) by such party at any time, whether before or after
the execution or delivery of this Agreement.
 
Section 7.2. Damages.
 
(a) No party shall be liable for any consequential damages, including loss of
revenue, income or profits, loss in value of assets or securities, punitive,
special, treble, remote, special or indirect damages, or loss of business
reputation or opportunity relating to the breach of this Agreement, including
for any claim based upon any multiplier of such party’s earnings before
interest, Tax, depreciation or amortization, or any similar valuation metric.
 
(b) The parties shall treat any payments with respect to Losses arising from a
breach or violation of the representations and warranties contained in this
Agreement as an adjustment to the Purchase Price for all U.S. federal, state,
local and foreign Tax purposes, except as otherwise required by applicable law.
 
ARTICLE VIII
 
 
MISCELLANEOUS
 
Section 8.1. Notices.  All notices, requests and other communications under this
Agreement must be in writing and will be deemed to have been duly given upon
receipt by the parties at the following addresses or facsimiles (or at such
other address or facsimile for a party as shall be specified by notice):
 
If to Seller:
 
Citigroup Global Markets Realty Corp.
390 Greenwich Street
New York, New York 10013
Attention:  Perry Defelice
Facsimile:  (212) 723-8604
 
With a copy to:
Attention:  General Counsel
Facsimile.:  (212) 801-4007
 
With a copy (which shall not constitute notice) to:
 
Thacher Proffitt & Wood llp
Two World Financial Center
New York, New York 10281
Attention:  Robert C. Azarow
Facsimile:  (212) 912-7751
 
If to Purchaser or the Company:
 
Bimini Capital Management Inc.
3305 Flamingo Drive
Vero Beach, Florida 32963
Attention:  General Counsel
Facsimile:  (772) 234-3355
 
With a copy (which shall not constitute notice) to:
 
Clifford Chance US LLP
31 West 52nd Street
New York, New York 10019
Attention:  Karl Roessner
Facsimile:  (212) 878-8375
 
 
Section 8.2. Entire Agreement.  This Agreement and the exhibits hereto supersede
all prior and contemporaneous discussions and agreements, both written and oral,
among the parties with respect to the subject matter of this Agreement and
constitute the sole and entire agreement among the parties to this Agreement
with respect to the subject matter of this Agreement.
 
Section 8.3. Expenses.  Except as otherwise expressly provided in this
Agreement, whether or not the transactions contemplated by this Agreement are
consummated, each party will pay its own costs and expenses incurred in
connection with the negotiation, execution and closing of this Agreement and the
transactions contemplated by this Agreement.
 
Section 8.4. Waiver.  Any term or condition of this Agreement may be waived at
any time by the party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the party waiving such term or condition.  No waiver by any
party of any term or condition of this Agreement, in any one or more instances,
shall be deemed to be or construed as a waiver of the same or any other term or
condition of this Agreement on any future occasion.  All remedies, either under
this Agreement or by law or otherwise afforded, will be cumulative and not
alternative.
 
Section 8.5. Amendment.  This Agreement may be amended, supplemented or modified
only by a written instrument duly executed by or on behalf of each party to this
Agreement.
 
Section 8.6. No Third-Party Beneficiary.  The terms and provisions of this
Agreement are intended solely for the benefit of each party hereto and their
respective heirs, personal representatives, successors or permitted assigns, and
it is not the intention of the parties to confer third-party beneficiary rights
upon any other Person.
 
Section 8.7. Assignment; Binding Effect.  This Agreement shall be binding upon
and inure to the benefit of the parties named herein and their respective
successors and permitted assigns.  No party may assign either this Agreement or
any of its rights, interests, or obligations hereunder without the prior written
approval of the other parties hereto; provided, however, that Purchaser may
(i) assign any or all of its rights and interests hereunder to one or more of
its Affiliates and (ii) designate one or more of its Affiliates to perform its
obligations hereunder (in any or all of which cases Purchaser nonetheless shall
remain responsible for the performance of all of its obligations hereunder).
 
Section 8.8. CONSENT TO JURISDICTION AND SERVICE OF PROCESS.  EACH PARTY HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR ANY COURT OF THE STATE OF NEW
YORK LOCATED IN THE COUNTY OF NEW YORK IN RESPECT OF ANY ACTION, SUIT OR
PROCEEDING ARISING IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY, AND AGREES THAT ANY SUCH ACTION, SUIT OR PROCEEDING SHALL
BE BROUGHT ONLY IN SUCH COURT (AND WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS OR ANY OTHER OBJECTION TO VENUE THEREIN); PROVIDED, HOWEVER, THAT
SUCH CONSENT TO JURISDICTION IS SOLELY FOR THE PURPOSE REFERRED TO IN THIS
SECTION 8.8 AND SHALL NOT BE DEEMED TO BE A GENERAL SUBMISSION TO THE
JURISDICTION OF SAID COURTS OR IN THE STATE OF NEW YORK OTHER THAN FOR SUCH
PURPOSE.  Any and all process may be served in any action, suit or proceeding
arising in connection with this Agreement by complying with the provisions of
Section 8.1.  Such service of process shall have the same effect as if the party
being served were a resident in the State of New York and had been lawfully
served with such process in such jurisdiction.  The parties hereby waive all
claims of error by reason of such service.  Nothing herein shall affect the
right of any party to service of process in any other manner permitted by law or
to commence legal proceedings or otherwise proceed against the other in any
other jurisdiction to enforce judgments or rulings of the aforementioned courts.
 
Section 8.9. Invalid Provisions.  If any provision of this Agreement is held to
be illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part hereof, (c) the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible.
 
Section 8.10. GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES OF SAID STATE OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.
 
Section 8.11. Counterparts.  This Agreement may be executed in any number of
counterparts, including by facsimile signature thereof, all of which will
constitute one and the same instrument.
 
Section 8.12. Interpretation.  The parties have participated jointly in
negotiating and drafting this Agreement.  If an ambiguity or a question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement.
 
Signatures begin on the next page
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
BIMINI CAPITAL MANAGEMENT INC.
 
By:
   

Name:
Title:
 
ORCHID ISLAND TRS, LLC
 
By:
   

Name:
Title:
 
CITIGROUP GLOBAL MARKETS REALTY CORP.
 
By:
   

Name:
Title:
 




 

